DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 3, “of composition” should read –of a composition--.
In the last line, “plate, strip or coil” should read –the plate, strip or coil--.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-9, 22-23, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the smelting" in line 23.  There is insufficient antecedent basis for this limitation in the claim. There is no smelting step previously recited in the claim. For the purposes of examination, the claim is given the broadest reasonable interpretation such that a process having no smelting step reads on the claim. Furthermore, the claim is interpreted such that impurities reads on “impurities resulting from the smelting.” Claims 2, 7, and 22-23 are dependent on claim 1 and are thus also rejected for the same reasons.

Claim 3 recites the limitation “a process for manufacturing a hot-rolled bar or rod made of steel” in the preamble, and later recites “in order to obtain a bar… or a coil of wire stock,” which renders the claim indefinite, because the preamble recites a rod and the body of the claim recites a coil of wire stock. For the purposes of examination, the claim is given the broadest reasonable interpretation such that either a rod or coil of wire stock may read on the claim.
Claim 3 recites the limitation “in order to obtain a bar, which is air-cooled, or a coil of wire stock which is water-cooled; and then optionally: … quench cooling the bar or coil of wire stock,” which renders the claim indefinite, because it is unclear if the “air-cooled” and “water-cooled” are referring to the same “quench cooling” or not. For example, is the bar or coil of wire stock cooled, then heat treated, and cooled again, or is the bar or coil of wire stock heat treated and then cooled (air or water)? For the purposes of examination, the claim is given the broadest reasonable interpretation such that the “air-cooled” and “water-cooled” limitations are referring to the “quench cooling.”
Claims 5, 8-9, 26, and 28 are dependent on claim 3 and are thus also rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26 recites the limitation “wherein the bar is air-cooled,” which fails to further limit claim 3, which already recites “in order to obtain a bar, which is air-cooled, or a coil of wire stock which is water-cooled.” Language such as –wherein the bar is obtained and air-cooled—would overcome this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 7-9, 22-23, 26, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/073422, as cited in the IDS dated 4/4/2019, wherein Fujisawa et al. (US 2007/0163679), as cited in the IDS dated 4/4/2019, hereinafter after “Fujisawa,” is cited and used herein as an English language equivalent.
Regarding claim 1, Fujisawa teaches a method for manufacturing a hot rolled sheet, thick plate, wire, pipe, rod, shape steel, or the like, which reads on plate or strip, comprising preparing an ingot by smelting, forming a slab by a known casting method such as continuous casting, followed by heating the slabs to 900-1500°C and hot rolling ([0113], [0116], [0195]), which overlaps with the instantly claimed range of between 1150°C and 1280°C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Fujisawa further teaches that its examples were heated to 1250°C and hot rolled ([0117], [0128], [0148], [0167], [0171], [0173], [0187]), which falls within the instantly claimed range.
Fujisawa teaches that its steel has an austenite and ferrite two-phase structure, wherein the austenite phase ranges from 10 to 85% by volume (i.e., 15 to 90% ferrite by volume) (Abstract, [0001]), which overlaps with the instantly claimed range of 35-65% ferrite by volume. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches that its steel has a composition relative to that of the instant invention, in wt%, as shown below (Abstract, [0030] [0042]-[0045], [0104]).
Element
Claim 1
Fujisawa
Overlap
C
0-0.05
0-0.2
0-0.05
Cr
21-25
15-35
21-25
Ni
1-2.95
0-3
1-2.95
N
0.16-0.28
0.05-0.6
0.16-0.28
Mn
0-2.0
0-12
0-2.0

0-0.45
0-4
0-0.45
Si
0-1.4
0-4
0-1.4
Al
0-0.05
0-0.1
0-0.05
Cu
0.11-0.50
0-4
0.11-0.50
S
0-0.010
0-0.03
0-0.010
P
0-0.040
0-0.1
0-0.040
REM
0-0.1
0-0.1
0-0.1
V
0-0.5
0-0.5
0-0.5
Ti
0-0.1
0-0.1
0-0.1
Nb
0-0.3
0-2
0-0.3
Mg
0-0.1
0-0.01
0-0.01
W
0-0.15
0
0
Co
0-0.5
0
0
Fe and impurities
Balance
Balance
Balance


The amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe disclosed by Fujisawa overlap the claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe, which is prima facie evidence of obviousness MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe from the amounts disclosed by Fujisawa since Fujisawa discloses the same utility throughout the disclosed ranges. Fujisawa teaches a balance of Fe and inevitable impurities ([0030]) and further teaches that its ingot is prepared by smelting ([0113]), which reads on a balance being iron and impurities resulting from the smelting. Furthermore, as set forth in the U.S.C. 112(b) rejection above, the claim is interpreted such that smelting is not required and impurities reads on “impurities resulting from the smelting.”
In addition, even though Fujisawa does not expressly teach the claimed formulas in claim 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper, 134 F.2d 630 (CCPA). In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al, 149 USPQ 685, 688.
prima facie case of obviousness exists. See MPEP §2144.05.
	Fujisawa further teaches annealing (i.e., performing a heat treatment) at temperatures ranging from 700-1300°C ([0114]), which overlaps with the instantly claimed range of between 900 and 1100°C, followed by air cooling (i.e., air quench) ([0015], [0017], [0187]).
With respect to claim 3, Fujisawa teaches a method for manufacturing a hot rolled sheet, thick plate, wire, pipe, rod, shape steel, or the like, comprising preparing an ingot by smelting, forming a slab by a known casting method such as continuous casting, followed by heating the slabs to 900-1500°C and hot rolling ([0113], [0116], [0195]), which overlaps with the instantly claimed range of between 1150°C and 1280°C. Fujisawa further teaches that its examples were heated to 1250°C and hot rolled ([0117], [0128], [0148], [0167], [0171], [0173], [0187]), which falls within the instantly claimed range. Fujisawa further teaches annealing (i.e., performing a heat treatment) at temperatures ranging from 700-1300°C ([0114]), which overlaps with the instantly claimed range of between 900 and 1100°C, followed by air cooling ([0015], [0017], [0187]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches providing a continuously cast slab ([0113]) rather than an ingot or bloom. Similarly, Fujisawa teaches obtaining a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]), but does not explicitly state a bar or coil of wire stock. However, such classifications of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
prima facie case of obviousness exists. See MPEP §2144.05.
Fujisawa teaches that its steel has a composition relative to that of the instant invention, in wt%, as shown below (Abstract, [0030] [0042]-[0045], [0104]).
Element
Claim 3
Fujisawa
Overlap
C
0-0.05
0-0.2
0-0.05
Cr
21-25	
15-35
21-25
Ni
1-2.95
0-3
1-2.95
N
0.16-0.28
0.05-0.6
0.16-0.28
Mn
0-2.0
0-12
0-2.0
Mo
0-0.45
0-4
0-0.45
Si
0-1.4
0-4
0-1.4
Al
0-0.05
0-0.1
0-0.05
Cu
0.11-0.50
0-4
0.11-0.50
S
0-0.010
0-0.03
0-0.010
P
0-0.040
0-0.1
0-0.040
REM
0-0.1
0-0.1
0-0.1
V
0-0.5
0-0.5
0-0.5
Ti
0-0.1
0-0.1
0-0.1
Nb
0-0.3
0-2
0-0.3
Mg
0-0.1
0-0.01
0-0.01
W
0-0.15
0
0
Co
0-0.5
0
0
Fe and impurities
Balance
Balance
Balance


The amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe disclosed by Fujisawa overlap the claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe, which is prima facie evidence of obviousness MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected claimed amounts of C, Cr, Ni, N, Mn, Mo, Si, Al, Cu, S, P, REM, V, Ti, Nb, Mg, W, Co and Fe from the amounts disclosed by Fujisawa since Fujisawa discloses the same utility throughout the disclosed ranges. Fujisawa teaches a balance of Fe and inevitable impurities ([0030]) and further teaches that its ingot is prepared by smelting ([0113]), 
In addition, even though Fujisawa do not expressly teach the claimed formula Mo +W/2≤0.50%, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper, 134 F.2d 630 (CCPA). In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al, 149 USPQ 685, 688.
Regarding claim 5, Fujisawa teaches cold-rolling its hot-rolled product ([0115]), which reads on performing a cold-forming operation. As discussed above regarding claim 3, Fujisawa teaches obtaining a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]), but does not explicitly state a bar. However, such classification of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Regarding claim 7, Fujisawa teaches overlapping amounts of the elements recited in the formula ILCR, as discussed above regarding claim 1. Although Fujisawa does not expressly teach the claimed formulas recited in claims 1 and 7, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper, 134 F.2d 630 (CCPA). In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al, 149 USPQ 685, 688.
Regarding claims 8-9, Fujisawa teaches overlapping amounts of the elements recited in the formulas IF and ILCR, as detailed above regarding claim 3. Although Fujisawa does not expressly teach the claimed formulas in claims 8 and 9, it is well settled that there is no invention in the discovery of a 
	As to claim 22, Fujisawa teaches wherein a slab is provided and hot-rolled ([0113]), as discussed above regarding claim 1.
	Regarding claim 23, Fujisawa teaches wherein a sheet having a thickness of from 1.5 to 10mm or a thick plate is obtained ([0113], [0195]), as discussed above regarding claim 1.
Regarding claim 26, Fujisawa teaches air cooling its hot-rolled product ([0015], [0017], [0187]), wherein its hot-rolled product may be a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]). As discussed above regarding claim 3, Fujisawa does not explicitly teach a bar. However, such classification of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Regarding claim 28, teaches annealing (i.e., performing a heat treatment) at temperatures ranging from 700-1300°C ([0114]), which overlaps with the instantly claimed range of between 900 and 1100°C, followed by air cooling (i.e., quench cooling) ([0015], [0017], [0187]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
As discussed above regarding claim 3, Fujisawa teaches obtaining a sheet, thick plate, wire, pipe, rod, shape steel, or the like ([0116], [0195]), but does not explicitly state a bar or coil of wire stock. However, such classifications of steel products merely differ in dimensions/shape. Note that changes in shape or size/proportion are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734